Citation Nr: 0948807	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-37 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for muscle strain with disc space narrowing and mild 
degenerative changes of the lumbar spine (a "low back 
disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota.

In November 2009, the Veteran testified before the 
undersigned in a Travel Board hearing, a transcript of which 
is included in the claims file.  At that time, the 
undersigned had the opportunity to address the question of 
what issue was before the Board at this time.  Due to a late 
substantive appeal in September 2009, the sole issue before 
the Board is based on a substantive appeal dated November 
2007 regarding the issue above.  As cited within a notation 
by the RO on the untimely substantive appeal dated September 
2009, the statement of September 2009 is considered a "new 
claim" (or a claim to reopen prior denied claims).   


FINDING OF FACT

The Veteran has forward flexion of the thoracolumbar spine to 
50 degrees but with pain, exquisite tenderness to palpation, 
weakness, and guarding, as well as an antalgic gait and 
lumbar spondylosis.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 23, 2002); 5292, 5293, 5295 (effective from 
September 23, 2002, to September 26, 2003); 5237, 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the Veteran's low back disability, it was 
granted service connection in a November 2002 rating decision 
at an initial rating of 10 percent, effective February 4, 
2002.  

In May 2007, the Veteran requested a re-evaluation of his low 
back disability.  In the June 2007 rating decision, on appeal 
here, the RO denied the claim for an increased rating.

In an October 2007 rating decision, the RO increased the 
rating for the Veteran's low back disability to 20 percent, 
effective May 8, 2007, the date of the increased rating 
claim.  The Veteran contends that his low back disability 
merits a higher evaluation.

The rating decisions and statements of the case issued 
pursuant to this appeal reflect that the RO referenced rating 
criteria which changed recently.  Specifically, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The Board notes that the RO addressed each 
set of amendments in its statement of the case (SOC).  
Therefore, the Board will consider whether a rating in excess 
of 40 percent is warranted under any applicable criteria for 
this disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA initially evaluated the Veteran's low back disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, as 
muscle strain with disc space narrowing of the lumbar spine 
(in effect prior to September 26, 2003).    

After the September 2002 and 2003 amendments, the Veteran's 
low back disability was rated in the June 2007 rating 
decision under DC 5237, as chronic low back pain, secondary 
to back injury (in effect after September 26, 2003).  The 
October 2007 rating decision increased the disability 
evaluation to 20 percent disabling under DC 5237, as muscle 
strain with disc space narrowing and mild degenerative 
changes of the lumbar spine.  The Board will refer to the 
Veteran's muscle strain/chronic low back pain/degenerative 
changes of the lumbar spine as a "low back disability" and 
consider all applicable criteria for evaluating the 
disability rating of the back.

Under the regulations regarding intervertebral disc syndrome, 
revised effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(the combined rating table) separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2008).  

There is no evidence of record indicating that the Veteran 
has ever had such an incapacitating episode due to his low 
back disability (nothing to indicate any bed rest prescribed 
by a physician).  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome does not apply to the Veteran 
and he is not entitled to a higher rating on that basis.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the Veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 30 degrees but less than 
60 degrees; (2) the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or (3) 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is 30 degrees or less, or (2) 
there is favorable ankylosis of the entire thoracolumbar 
spine.

On VA examination in May 2007, the Veteran reported 
continuous pain, centered in the low back area, described as 
8/10 without pain medications.  He complained of stiffness 
and difficulty getting up out of chairs and out of bed.

Upon physical examination, the Veteran walked with a slight 
limp, favoring the left leg.  There was no visible muscle 
atrophy or fasiculations or scoliosis.  Fabere testing was 
positive for back pain on both sides.  Forward flexion was to 
78 degrees.  Extension was to 20 degrees.  Lateral flexion to 
the right was to 31 degrees.  Lateral flexion to the left was 
to 30 degrees.  Rotation to the right was to 30 degrees, and 
rotation to the left was to 33 degrees.  There was pain 
reported at the extremes of all range of motion, with no 
incoordination, weakened movement, or excessive fatigability.  
The examiner assessed chronic low back pain and noted that 
symptoms of a flare of pain reported earlier that year 
suggest extraspinal sciatica, which needed to be explored.

A July 2007 MRI revealed mild lumbar spondylosis.

Based upon these results, the RO issued an October 2007 
rating decision increasing the evaluation for low back 
disability to 20 percent, effective May 8, 2007, the date of 
the increased rating claim.

The Veteran underwent another VA examination in February 
2008.  The Veteran reported low back pain that increased with 
lifting, bending, and twisting.  He reported that he was 
unable to stand for more than 2 hours before wanting to sit 
down, and he was able to walk 5 miles as he did regularly.

Upon physical examination, gait was antalgic with decreased 
weight bearing in the right lower extremity.  There was 
exquisite tenderness of the mid-thoracic and lumbosacral 
spine.  The examiner noted that the Veteran grabbed the 
examiner's hands hard and was physically defensive when he 
attempted to gently examine the Veteran.  Forward flexion was 
to touching the toes, but there was pain between 50 degrees 
and 90 degrees.  Extension was to 25 degrees, with pain noted 
throughout the whole range of motion.  Left and right lateral 
flexion was to 25 degrees, with pain from 20 to 25 degrees.  
Left and right rotation were to 20 degrees, with pain 
throughout the whole ranges of motion.  Passive range of 
motion was equal to active range of motion.  There was no 
further decrease in range of motion for any reason following 
repetitive motion.  X-rays revealed mild mid-lumbar 
spondylosis.

The Veteran was afforded a third VA spine examination in May 
2009.  The Veteran reported lumbosacral pain with radiation 
to the hips.  The pain was described as daily, constant, 
severe, throbbing and burning, and was an 8/10 at worst and 
7/10 at best.  Walking was limited to 10 minutes "if that", 
and sitting was limited to 10 to 15 minutes before pain 
increased.  The Veteran reported stiffness, weakness, and 
muscle spasms.  He reported missing one week of work in the 
past 12 months due to his low back disability.

Upon physical examination, gait and posture were normal.  The 
examiner noted no gibbus, kyphosis, list, lumbar flatting or 
lordosis, scoliosis, reverse lordosis, or ankylosis.  The 
examiner objectively noted guarding, pain with motion, 
tenderness, and weakness.  Forward flexion was to 80 degrees.  
Extension was to 15 degrees.  Left lateral flexion was to 25 
degrees.  Right lateral flexion was to 20 degrees.  Left and 
right rotation were to 20 degrees each.  The Veteran was 
additionally limited by pain after repetitive motion, with 
forward flexion to 75 degrees, extension to 10 degrees, left 
lateral flexion and rotation to 20 degrees, and right lateral 
flexion and rotation to 15 degrees.  Lasegue's sign was 
positive bilaterally.  X-rays revealed mild degenerative 
changes present in the lumbar spine.  The examiner noted that 
the chronic low back pain has significant effects on the 
Veteran's work, resulting in being assigned different duties 
and increased absenteeism, as well as decreased 
concentration, poor social interactions, decreased mobility, 
problems with lifting and carrying, weakness or fatigue, and 
decreased strength of the lower extremities.  

The Veteran offered highly credible testimony in a November 
2009 Travel Board hearing.  He stated that his back bothers 
him constantly at work and has impacted his personal life.  
He reported that he takes the anti-inflammatory drug Salamine 
twice per day and Hydrocodone when the pain is worse.  He 
stated that he cannot take the medications when he is working 
on machinery, which proves difficult as he is on a rotating 
shift that differs from one day to the next.  He testified 
that he can only sit comfortably for about half an hour 
before he has to walk around to "warm up" the muscles.  He 
has much difficulty rising from a seated position, as the 
hardest part is to "get going" and begin motion from 
sitting down.  He testified that he must keep his house at a 
higher temperature than normal to help his muscles warm up 
faster after staying stationary for too long, particularly 
when waking up in the morning.  

Regarding his work, the Veteran testified that he cannot 
climb ladders or go into closed spaces.  He cannot sit for 
long periods in the cold, and he can only walk one quarter to 
one half of a mile before he experiences difficulties with 
his low back.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Although the Veteran can flex forward to 75 or 80 degrees, 
providing evidence against this claim, the examiner reported 
that the Veteran had pain throughout several ranges of 
motion.  Further, the May 2009 examiner indicated that 
chronic low back pain has significant effects on the 
Veteran's ability to work, severe effects on chores, 
exercise, sports, and recreation, and moderate effects on 
traveling.  The Veteran was highly credible in testifying to 
his low back disability's interference with his work and with 
initiating movement overall.  Thus, giving the Veteran the 
benefit of the doubt, and considering the effect of pain on 
movement, the Board finds that the disability picture more 
nearly approximates the criteria for a 40 percent rating, but 
not greater.

In regard to a higher rating than 40 percent, it is important 
for the Veteran to understand that without giving the Veteran 
the benefit of the doubt and considering his pain, the grant 
to 40 percent could not be justified.  The Board finds no 
basis to award the Veteran a higher evaluation. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2007 and June 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records, and the Veteran 
provided private treatment records and was afforded VA spine 
examinations in May 2007, February 2008, and May 2009.  At 
the hearing before the undersigned, the Veteran clearly 
indicated that he understood what was required to prevail in 
his claim.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appeal. 
 
ORDER

A disability evaluation of 40 percent for low back disability 
is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


